CARTER, J. —
This is one of several appeals from judgments entered in actions for damages arising out of highway construction work. In each instance, the facts are substantially the same, although the extent of the injury varies.
*877The amount awarded for damage in this particular ease was the sum of $3,500. All material legal points here presented are disposed of in a decision this day filed in the case of Rose v. State of California, No. 16040, ante, p. 713 [123 Pac. (2d) 505]. Upon the grounds and for the reasons there given, the judgment herein is affirmed.
Shenk, J., Curtis, J., and Houser, J., concurred.
Appellant’s petition for a rehearing was denied April 2, 1942. Gibson, C. J., Edmonds, J., and Traynor, J., voted for a rehearing.